Citation Nr: 1105402	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  09-36 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Bay Pines, 
Florida


THE ISSUE

Entitlement to reimbursement or payment for the cost of private 
medical services provided to the Veteran at the Highlands 
Regional Medical Center, in Sebring, Florida, for the period 
extending from February 5, 2009, to February 6, 2009.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The Veteran had active military service in the US Navy from 
January 1971 to December 1974.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a letter decision of February 2009 issued by the 
Department of Veterans Affairs (VA), Bay Pines VA Medical Center 
(VAMC), in Bay Pines, Florida.

The appeal is REMANDED to the Bay Pines VA Medical Center, in Bay 
Pines, Florida.  The VAMC will notify the appellant if further 
action is required.


REMAND

As noted above, in February 2009, the VAMC issued a letter 
decision with respect to a claim submitted by the appellant with 
respect to reimbursement of private medical care provided at the 
Highlands Regional Medical Center.  The initial claim involved 
February 4, 5, and 6, 2009.  Upon reviewing the documents 
submitted and after obtaining additional medical evidence, the 
VAMC issued the letter decision that granted the payment of 
expenses for February 4th but denied any additional payments 
beyond that date.  The appellant was then notified of that 
action.  It is noted that while the VAMC informed the appellant 
of the denial of benefits, it did not provide a copy of that 
action to the appellant's accredited representative, the Military 
Order of the Purple Heart.

The appellant then submitted a notice of disagreement (NOD) and 
the VAMC responded with the issuance of a Statement of the Case 
(SOC).  A copy of the SOC was not provided to the appellant's 
accredited representative.  After receiving the SOC, the 
appellant submitted a timely VA Form 9, Appeal to the Board of 
Veterans' Appeals.  

The record indicates that the VAMC completed and printed for 
insertion in the file a VA Form 8, Certification of Appeal.  On 
that document, it was noted that the appellant did not have an 
accredited representative.  See Item 8A.  However, in Item 9B, 
the VAMC indicated that a VA Form 646, which is a statement from 
the accredited representative, was of record.  A review of the 
file fails to reveal a copy of that form.  In other words, 
although the VAMC wrote on the VA Form 8 that the appellant did 
not have an accredited representative, it contradicted itself by 
reporting that a VA Form 646 had been prepared in support of the 
claim.  

In order to comply with due process of law, the appellant's 
representative must be provided the opportunity to review the 
record and offer written argument on the appellant's behalf.  See 
generally 38 C.F.R. § 20.600 (2010).  Moreover, the Board notes 
that an appellant must be afforded the full right to 
representation in all stages of an appeal.  Under the 
circumstances of this case, the Board believes that the 
appellant's accredited and designated representative, the 
Military Order of the Purple Heart, has not been provided the 
opportunity to properly represent the appellant in accordance 
with 38 C.F.R. § 20.600 (2010).  Therefore, the claim must be 
returned to the VAMC so that the VAMC may forward to the Military 
Order of the Purple Heart all appropriate documents that have 
been generated since the VAMC's letter decision of February 2009.  
To do otherwise would be extremely prejudicial to the appellant 
and would deprive the Military Order of the Purple Heart of the 
opportunity to provide argument in support of the appellant's 
claim.

Additionally, further development is necessary.  Specifically, 
the record reveals that on February 4, 2009, an opinion was 
provided by VAMC personnel concerning the availability of beds at 
the VA Medical Center at Bay Pines.  On that document, it is 
specifically noted that there were no beds available for the 
appellant at the VAMC at Bay Pines on February 4, 2009.  Then the 
same VAMC person stated that there were beds available and that 
the appellant should be transferred to the VAMC.  Moreover, after 
that was written, a VA doctor indicated that the appellant had 
stabilized and should be transferred to the VAMC on or about 
February 5, 2009.  In light of the contradictory statements, the 
question arises as to whether there was actual space available at 
the VA Medical Center in Bay Pines for the appellant and whether 
the facility was capable of accepting the transfer.  Therefore, 
VA Medical Center personnel should be asked whether the Medical 
Center had a bed for the appellant and was actually capable of 
accepting the appellant as a patient on February 5, 2009.  Hence, 
in conjunction with returning the claim to the VAMC for 
procedural actions, the claim should also be returned so that a 
complete opinion may be obtained.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and to 
ensure full compliance with due process requirements, the case is 
REMANDED to the VAMC for the following development:

1.  The VAMC must send to the 
representative copies of all documents sent 
to the appellant but not sent to the 
authorized accredited representative, the 
Military Order of the Purple Heart.  This 
includes sending the Military Order of the 
Purple Heart the letters sent on 
February 24, 2009, and July 8, 2009, along 
with the Statement of the Case.  

2.  The Bay Pines VA Medical Center should 
then obtain a VA medical opinion.  The 
medical provider should review the claims 
folder and health record to include all 
private medical records.  The medical 
provider should opine as to whether the 
appellant was stabilized to the point that 
it would have been reasonable to transfer 
him immediately from Highlands Regional 
Medical Center to the VA Medical Center in 
Bay Pines on February 5, 2009.  The 
examiner should also provide information as 
to whether, on February 5, 2009, there were 
beds available at the VA Medical Center and 
whether the facility was capable of 
accepting the Veteran on that day.  A 
rationale for all opinions expressed should 
be provided.

3.  After undertaking the above 
development, the Bay Pines VA Medical 
Center must ensure that all requested 
action has been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  Thereafter, the Bay Pines VA Medical 
Center should adjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant and his 
accredited representative, the Military 
Order of the Purple Heart, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response before the 
case is returned to the Board.

5.  The VAMC should refer this case with 
the claims folder to the Military Order of 
the Purple Heart for the purpose of 
execution of VA Form 646, Statement of 
Accredited Representative in Appealed Case, 
prior to returning the claim to the Board.  

Thereafter, the case should be returned to the Board for further 
appellate consideration.  No action is required of the appellant 
until he is contacted by the Bay Pines VA Medical Center.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


